Citation Nr: 0329907	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for upper back 
disability as secondary to service-connected disability of 
the cervical spine at C4-5, post diskectomy and fusion.

2.  Entitlement to an increased rating for disability of the 
cervical spine at C4-5, post diskectomy and fusion, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for musculoskeletal 
headaches associated with cervical spine disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

On May 13, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge.  A transcript of that hearing is of record. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law redefined the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate a claim and 
whether VA or the claimant is expected to attempt to obtain 
such evidence.  See 38 U.S.C.A. §§ 5102 and 5103.  Second, 
it also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the veteran's increased rating claims, the RO 
has not informed him of the evidence required to substantiate 
his claims, and the relative responsibilities of the 
appellant and VA in developing that evidence.  Accordingly, a 
remand is required in order that such notification may be 
provided.

With respect to the veteran's service connection claim, a 
March 2001 notice informed the appellant of the provisions of 
the VCAA, but did not inform the veteran of the relative 
responsibilities of the appellant and VA in developing the 
evidence needed to substantiate the claim.  In that notice, 
the RO also informed the appellant that he should submit the 
necessary information and/or evidence within 60 days.  In a 
decision issued on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period provided in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA notice is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, as this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice.  

The Board notes that the January 2002 VA orthopedic 
examination report failed to identify all the relevant 
symptomatology necessary for assigning ratings under the 
respective diagnostic codes for rating cervical spine 
disabilities.  In particular, the report did not provide a 
description of the duration of any incapacitating episodes of 
intervertebral disc syndrome during the past 12 months.  
Accordingly a new orthopedic examination must be scheduled to 
make findings which address the specific diagnostic criteria. 

The veteran has not had a VA examination related to his 
headache disability since December 1999.  At a May 2003 
hearing before the undersigned acting Veterans Law Judge, 
the veteran stated that his headache disability had worsened 
since his previous VA examination.  Accordingly, a new VA 
examination of the veteran's headache disability is 
indicated.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have treated or examined him since 
service for upper back, cervical, or 
headache disabilities.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.  This 
should include requesting copies of 
medical records from G. A. Rauba, D.C., 
dated from June 2001 to present.  All 
records obtained should be associated 
with the veteran's claims file.

2.  When the above action has been 
completed, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature and extent of his 
cervical spine disability.  The claims 
file should be provided to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
performed.  The examiner should determine 
if the veteran has an upper back 
disability other than the service-
connected cervical spine disability.  If 
such a disability is found, the examiner 
should identify such disability and 
indicate whether it is more likely (a 
greater than 50 percent probability), 
less likely (a less than 50 percent 
probability), or at least as likely as 
not (a 50 percent probability) that such 
disability is caused by, or has been 
aggravated (increased in severity the 
underlying condition) by  the veteran's 
service-connected cervical spine 
disability.  The examiner should identify 
all orthopedic and all neurologic 
manifestations of the service-connected 
cervical spine disability, and note 
whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months.  
If so, the examiner should note the total 
duration of such episodes during the past 
12 months.  The examiner should also 
perform tests of joint motion against 
varying resistance.   A rationale for all 
opinions expressed should be provided.

3.  The veteran should also be scheduled 
for a VA neurology examination to 
determine the nature and extent of his 
headache disability.  The claims file 
should be provided to the examiner for 
review prior to the examination.  All 
tests and studies deemed necessary should 
be performed and all clinical 
manifestations should be reported in 
detail.  The examiner should report the 
nature and extent of current and recent 
headaches and whether such headaches have 
been prostrating or not. 

4.  The claims file should then be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination reports comply fully 
with the above instructions, if they do 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
respect to the claim for entitlement to a 
rating in excess of 30 percent for a 
cervical spine disability, the RO should 
consider both the criteria for the rating 
of intervertebral disc syndrome in effect 
prior to September 23, 2002, and the 
current criteria for the rating of 
intervertebral disc syndrome.  The RO 
should also consider both the criteria 
for the rating of spine disabilities in 
effect prior to September 26, 2003, and 
the current criteria for the rating of 
spine disabilities.  The RO should rate 
the veteran's cervical spine disability 
by reference to whichever applicable 
schedular criteria is most favorable to 
him.  With respect to the veteran's 
increased rating claims, the RO should 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

If the decision remains adverse to the veteran on any issue, 
he and his representative should be provided with an 
appropriate Supplemental Statement of the Case (SSOC) and an 
opportunity to respond thereto.  The SSOC should notify the 
veteran of any information, and any medical or lay evidence 
not previously provided to VA, which is necessary to 
substantiate the claims and whether VA or the claimant is 
expected to obtain any such evidence.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to comply with the notice requirements 
of the VCAA.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.


The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




